184 F.2d 845
UNITED STATES ex rel. Michael MAINELLO, Appellant,v.Walter B. MARTIN, Warden, Appellee.
No. 36, Docket 21640.
United States Court of Appeals Second Circuit.
Argued Oct. 3, 1950.Decided Oct. 17, 1950.Writ of Certiorari Denied Jan. 2, 1951.See 71 S. Ct. 287.

Michael Mainello, pro se.
Nathaniel Goldstein, Albany, Daniel M. Cohen, New York City,for appellee.
Before L. HAND, SWAN and CLARK, Circuit Judges.
PER CURIAM.


1
Affirmed upon the opinion below.  Ex parte Mainello, D.C., 93 F. Supp. 513.